DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/883,679 filled on 05/26/2020.
Claims 1-15 are presented for examination.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
a)	Regarding claim 3, the phrase “an imminent collision” should apparently be “[[an]] the imminent collision” as the phrase “an imminent collision” had already been cited in claim 1 and the phrase “imminent collision” is referred to the same phrase as cited in claim 1. Claim 9 is also objected for the same reasons as discussed above with respect to claim 3. Furthermore, in claim 3, the phrase “the range” on line 2 should apparently be “[[the]] a range”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6, the phrase “the range” on line 1 renders the claim indefinite because there is no range cited in claim 1 and it is not clear what is referred by the claimed phrase “range” and “rate” as cited in claim 6.
Claim 7 recites the limitation of the system of claim 1 “wherein the sensor is disposed on a moving object" and Claim 8 recites the limitation of the system of claim 1 “wherein the sensor is disposed on a stationary object”, which makes a conflict of interest of the invention, and makes the invention unclear.
Claim 15 recites the phrase “the impact” on line 2, and the phrase “the force” on line , which lack sufficient antecedent basis because there is no previous citation of any impact and force in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending application 17/156,160 (Pub. No. US 2021/0223391) in view of Cuddihy et al. (US 20070228704) (hereinafter Cuddihy).


Claim 12 is provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending application 17/156,160 (Pub. No. US 2021/0223391). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 17/156,160 (Pub. No. US 2021/0223391) with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An analysis of the claims is follows in Table 1 below.
Table 1: Comparison of claims in Instant Application No. 16/883,679 vs. Copending Application No. 17/156,160.
Claims of Instant Application 16/883,679 (Difference Emphasis in bold).
Claims of  copending application 17/156,160 (Difference Emphasis in bold).
Claim 1. A system comprising:
Claim 1. A vehicle system comprising:

a sensor that senses an object;

a sensor that senses an object; and

a processor operatively coupled to the sensor that determines, in response to object sensing, an imminent collision with the sensed object before the collision occurs; and

a processor operatively coupled to the sensor that determines, in response to object sensing, an imminent collision with the sensed object before the collision occurs.

a countermeasure operatively coupled to the processor, the processor controlling the countermeasure to deploy in response to determining the imminent collision.

Claim 2. The system of claim 1 wherein the sensor comprises a non-contact sensor.

Claim 3. The system according to claim 1, further characterized in that the sensor comprises a non-contact sensor or a time-of-flight sensor or a stereoscopic sensor or a short-range radar sensor of an imaging acoustic sensor.
Claim 3. The system of claim 1 wherein the processor determines an imminent collision during a time window within the range of 250 milliseconds, 200 milliseconds, 150 milliseconds, 100 milliseconds and/or 50 milliseconds before a collision occurs. 
Claim 2. The system according to claim 1, further characterized in that the processor determines an imminent collision during a time window within the range of one second, or one-half second, or 250 milliseconds or200 milliseconds or 150 milliseconds or 100 milliseconds or 50 milliseconds, before a collision occurs. 
Claim 4. The system of claim 1 wherein the countermeasure comprises an air bag.

Claim 5. The system of claim 1 wherein the sensor comprises a time-of-flight sensor.

Claim 3. The system according to claim 1, further characterized in that the sensor comprises a non-contact sensor or a time-of-flight sensor or a stereoscopic sensor or a short-range radar sensor of an imaging acoustic sensor.
Or
Claim 17. The system of claim 16 wherein the sensor comprises a time of flight sensor.
Claim 6. The system of claim 1 wherein the sensor senses parameters relating to the range, rate of closing and direction of closing of the object.

Claim 4. The system according to claim 1, further characterized in that the sensor senses parameters relating to the range, rate of closing and direction of closing of the object.
Claim 7. The system of claim 1 wherein the sensor is disposed on a moving object.

Claim 19. The system of claim 16 wherein the sensor is disposed on a vehicle and the processor is located remotely to the vehicle and is operatively connected to the sensor via a communications link.
Claim 8. The system of claim 1 wherein the sensor is disposed on a stationary object. 

Claim 9. The system of claim 1 wherein the processor determines imminent collision once the collision is unavoidable and highly probable.


Claim 10. The system of claim 1 wherein the processor tracks the sensed object as it closes.
Claim 7. The system according to claim 1, further characterized in that the processor tracks the sensed object as it closes.
Claim 11. The system of claim 1 further including a collision detector, and wherein the countermeasure can also be deployed in response to the collision detector detecting a collision.
Claim 8. The system of claim 1 further characterized in that the sensing is performed continually, and a countermeasure(s) may be deployed at least in part after the collision occurs.
Claim 12. A system comprising:
Claim 1. A vehicle system comprising:
a sensor that senses a closing object; and

a sensor that senses an object; and

a processor operatively coupled to the sensor that determines, in response to object sensing, an imminent collision with the sensed object before the collision occurs.
a processor operatively coupled to the sensor that determines, in response to object sensing, an imminent collision with the sensed object before the collision occurs.
Claim 13. A method comprising:

Claim 12. A method comprising:
sensing an object;
sensing the position and/or motion of objects relative to a moving vehicle;
determining, in response to object sensing, an incipient collision with the sensed object will occur in 250 milliseconds or less; and

determining, in response to object sensing, possible collision conditions with the sensed objects will occur in time windows of one second or less; and
deploying a countermeasure in response to the determining
Claim 8. The system of claim 1 further characterized in that the sensing is performed continually, and 
a countermeasure(s) may be deployed at least i part after the collision occurs.
Claim 14. The method of claim 13 wherein the sensing is performed continually, and the deploying may occur at least in part after the collision occurs.

Claim 13. The method of claim 12 further characterized in that the sensing is performed continually while the vehicle is in operation.
or
Claim 8. The system of claim 1 further characterized in that the sensing is performed continually, and a countermeasure(s) may be deployed at least in part after the collision occurs,


Nevertheless, Claims 1-13 of the copending application 17/156,160 does not explicitly disclose “a countermeasure operatively coupled to the processor, the 
However, in the same field of endeavor Cuddihy et al. (US 20070228704) teaches, a countermeasure operatively coupled to the processor, the processor controlling the countermeasure to deploy in response to determining the imminent collision (See Para. [0048], “controller 52 is programmed to activate the appropriate countermeasure in response to the inputs from the various sensors”, and see Para. [0072], discloses “a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted”); and wherein the countermeasure comprises an air bag (See Para. [0004], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie with the teaching of Cuddihy to incorporate the feature in order to avoid undesirable activations and provide more reliable safety feature in response to various sensors’ input.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paradie (US 2006/0031015) in view of Cuddihy et al. (US 2007/0228704) (hereinafter Cuddihy).

Claim 1. Paradie teaches a system (See Para. [0019], [0074], discloses  “system for detecting an imminent-collision between a vehicle and object”) comprising:
a sensor that senses an object (See Para. [0022], discloses “sensing system detects or senses the existence of an object in a particular field, herein, the "field of detection," and provides an electronic representation or "image" of the observed object”, and/or see Para. [0075], “employed SRR sensors are capable of detecting objects in range”);
a processor operatively coupled to the sensor that determines, in response to object sensing, an imminent collision with the sensed object before the collision occurs (See Para. [0023]-[0024], “an image is collected at each scan and used with images from previous scans until the object is sufficiently determined to be associated with an imminent collision”, and/or see Para. [0027], [0033], and/or Fig. 1, step 102, discloses “one or more images representing an observed object are generated by the sensing system and this image data is transmitted to a processing unit [i.e., processor] to determine whether the observed object is on a collision course [i.e., an imminent collision] with the vehicle”, and/or see Para. [0080], “the detection sensors may supply the ECU with raw image data and the ECU may execute the imminent-collision module 804”); and
See Para. [0070], discloses “Once the imminent-collision report is generated, it is sent to a controller, which is adapted to deploy collision mitigation measures, i.e., configure airbag deployment 10 mSec, tighten seat belt 200 mSec, adjust head rests 200 mSec and deploy knee protection 100 mSec”), but he does not explicitly spell out wherein a countermeasure operatively coupled to the processor, the processor controlling the countermeasure to deploy.
However, in the same field of endeavor, Cuddihy teaches a countermeasure operatively coupled to the processor, the processor controlling the countermeasure to deploy in response to determining the imminent collision (See Para. [0048], “controller 52 is programmed to activate the appropriate countermeasure in response to the inputs from the various sensors”, and see Para. [0072], discloses “a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie with the teaching of Cuddihy to incorporate the feature in order to avoid undesirable activations and provide more reliable safety feature in response to various sensors’ input.

Claim 2. The teaching of Paradie as modified by the teaching of Cuddihy teaches the system of claim 1 wherein the sensor comprises a non-contact sensor (See Paradie, Para. [0022], discloses “the sensing system may be laser, radar infrared sonar ultrasound, thermal imaging, which are construes as non-contact sensors as claimed, and/or see Paradie claimed in Claims 23-24, “sensing system is radar mounted to said vehicle”. Additionally, see Cuddihy, Para. [0067]).

Claim 3. The teaching of Paradie as modified by the teaching of Cuddihy teaches the system of claim 1 wherein the processor determines an imminent collision during a time window within the range of 250 milliseconds, 200 milliseconds, 150 milliseconds, 100 milliseconds and/or 50 milliseconds before a collision occurs (See Paradie, Para. [0070], [0085]-[0086]. Additionally, see Cuddihy, Para. [0067], [0077]-[0078], [0084], which constitutes the claimed invention)

Claim 4. The teaching of Paradie as modified by the teaching of Cuddihy teaches the system of claim 1 wherein the countermeasure comprises an air bag (See Paradie, Para. [0003], discloses “Pre-triggered airbags use collision velocity data to supplement information from acceleration sensors in vehicle to estimate the kinetic energy involved in the collision. With this information, the airbags may be deployed at the optimum inflation rate and pressure, and pre-triggered air bags are referred to collectively as "collision-mitigation measures, and Cuddihy, Para. [0004], [0048]). Therefore, the prior arts, the teaching of Paradie in view of the teaching of Cuddihy teaches the claimed featured).

Claim 6. The teaching of Paradie as modified by the teaching of Cuddihy teaches  the system of claim 1 wherein the sensor senses parameters relating to the, rate of See Paradie, Para. [0024], [0033], [0044], “calculations derived from a series of image data relating to the observed object's position and movement relative to the vehicle, and, includes, for example, velocity, direction and time-to-impact information”, and/or Fig. 3, Para. [0049], [0062], discloses rages,. Additionally, see Cuddihy, Para. [0051], discloses “the radar of the pre-crash sensors 18 identifies longer range targets and can compute their azimuth angle, size, range and range rate.”) .

Claim 7. The teaching of Paradie as modified by the teaching of Cuddihy teaches  the system of claim 1 wherein the sensor is disposed on a moving object (See Para. [0074], “system of SRR sensors may be installed on front bumper and/or the side and rear portions of the vehicle, wherein the vehicle is construed as moving object”. Additionally, see Cuddihy, Para. [0043], discloses “sensor in every wheel”, wherein wheel is a moving object).

Claim 9. The teaching of Paradie as modified by the teaching of Cuddihy teaches  the system of claim 1 wherein the processor determines imminent collision once the collision is unavoidable and highly probable (See Paradie, Para. [0006]-[0007]”).

Claim 10. The teaching of Paradie as modified by the teaching of Cuddihy teaches  the system of claim 1 wherein the processor tracks the sensed object as it closes (See Paradie, Para. [0052], discloses “determine that the object becomes closer to the sensing system”).

Claim 11. The teaching of Paradie as modified by the teaching of Cuddihy teaches  the system of claim 1 further including a collision detector (See Paradie, Para. [0026], “a processing unit to determine whether the observed object is on a collision course with the vehicle”), and wherein the countermeasure can also be deployed in response to the collision detector detecting a collision (See Cuddihy, Para. [0026], discloses “deploying an airbag in response to a pre-crash sensing system prior to collision”). The examiner notes that the prior arts, in combination teaches the claimed invention based on the citation above and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie in view the teaching of Cuddihy to incorporate the feature in order to avoid undesirable activations and provide more reliable safety feature in response to various sensors’ input.

Claim 13. Paradie teaches a method (See at least Abstract, discloses “A process of determining an imminent-collision between a vehicle and an object”) comprising:
sensing an object (See Para. [0022], discloses “sensing system detects or senses the existence of an object in a particular field, herein, the "field of detection," and provides an electronic representation or "image" of the observed object”, and/or see Para. [0075], “employed SRR sensors are capable of detecting objects in range”);
See Para. [0023]-[0024], “an image is collected at each scan and used with images from previous scans until the object is sufficiently determined to be associated with an imminent collision”, and/or see Para. [0027], [0033], and/or Fig. 1, step 102, discloses “one or more images representing an observed object are generated by the sensing system and this image data is transmitted to a processing unit [i.e., processor] to determine whether the observed object is on a collision course [i.e., an imminent collision] with the vehicle”, and/or see Para. [0080], “the detection sensors may supply the ECU with raw image data and the ECU may execute the imminent-collision module 804”, and See Para. [0086], “collision course trajectories are detected with 200-mSec warning time”); and
Paradie teaches, deploying airbag in response to the determining ((See Para. [0070], discloses “Once the imminent-collision report is generated, it is sent to a controller, which is adapted to deploy collision mitigation measures, i.e., configure airbag deployment 10 mSec, tighten seat belt 200 mSec, adjust head rests 200 mSec and deploy knee protection 100 mSec”), but he never explicitly spell out deploying a countermeasure.
However, in the same field of endeavor, Cuddihy teaches deploying a countermeasure (See Para. [0048], “controller 52 is programmed to activate the appropriate countermeasure in response to the inputs from the various sensors”, and see Para. [0072], discloses “a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie with the teaching of Cuddihy to incorporate the feature in order to avoid undesirable activations and provide more reliable safety feature in response to various sensors’ input.

Claim 14. The teaching of Paradie as modified by the teaching of Cuddihy teaches the method of claim 13 wherein the sensing is performed continually (See Paradie, Para. [0023], “an observed object in the field of detection will typically be represented as a series of images over time T. In particular, an image is collected at each scan and used with images from previous scans until the object is sufficiently determined to be associated with an imminent collision”), and the deploying may occur at least in part after the collision occurs (See Paradie, Para. [0003], “the airbags may be deployed at the optimum inflation rate and pressure” and/or see Para. [0070], “airbag deployment 10 mSec”. Additionally, see Cuddihy, Para. [0027], “determining a crash severity, and accordingly operating an airbag vent”, and Para. [0069] discloses “partial deployment of airbags before collision are met”). The examiner notes that the prior arts, in combination teaches the claimed invention based on the citation above and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paradie (US 2006/0031015) in view of Cuddihy et al. (US 2007/0228704) (hereinafter Cuddihy) and further in view of Sathyanarayana et al. (US 2018/0293449, this reference is from IDS filed on 11/24/2020) (hereinafter Sathyanarayana).

Claim 5. The teaching of Paradie as modified by the teaching of Cuddihy teaches the system of claim 1, but they do not explicitly spell out wherein the sensor comprises a time-of-flight sensor.
However, in the same field of endeavor, Sathyanarayana teaches, wherein the sensor comprises a time-of-flight sensor (See Para. [0028], “The sensors can include: range-finding systems. E.g., TOF system”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie in view the teaching of Cuddihy and with the teaching of Sathyanarayana to incorporate the feature of 3D imaging of an object to determine object type.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paradie (US 2006/0031015) in view of Cuddihy et al. (US 2007/0228704) (hereinafter Cuddihy) and further in view of Zhao et al. (US 2020/0301438) (hereinafter Zhao).


However, Zhao teaches, wherein the sensor is disposed on a stationary object (See Fig. 5, Para. [0045], discloses “stationary video camera 506 can be mounted on a pole 508, or other stationary structure”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie in view the teaching of Cuddihy and with the teaching of Zhao to incorporate the feature in order to maintain a substantially unchanging field of view with respect to roadway.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paradie (US 2006/0031015) in view of Cuddihy et al. (US 2007/0228704) (hereinafter Cuddihy) and further in view of Moennich et al. (US 2019/0001969) (hereinafter Moennich).

Claim 15. The teaching of Paradie as modified by the teaching of Cuddihy teaches method of claim 13 wherein deploying a countermeasure comprises initiating a last second chassis action to mitigate the impact (See Paradie, Para. [0070], discloses “for collision mitigation, Tighten seat belt , adjust head rests, deploy knee protection”, which are construed as second chassis action to mitigate the impact), and preferably braking with only one front brake (See Paradie, Para. [0089], discloses “applied brake just in time to avoid striking the pole. In order to simulate an apparent imminent-collision situation, the imminent-collision algorithm was informed that it was 20 milliseconds even the sensor was operated with 30-millisecond cycle time) to pivot a vehicle center of gravity to reduce the force of impact. However, the prior art, Paradie does not explicitly spell out, braking with only one front brake to pivot a vehicle center of gravity to reduce the force of impact.
However, Moennich et al. teaches, braking with only one front brake to pivot a vehicle center of gravity to reduce the force of impact (See Para. [0006], “shortly before the collision, a wheel pivoting of the front wheel is effectuated”, and/or Para. [0019], “the control unit can activate the braking system shortly before or during the collision, in such a way that the vehicle pivots in a manner which is favorable for sliding off. The braking system can be activated in such a way that the vehicle is braked on one side, in order to achieve a desired vehicle orientation”. Furthermore, see Para. [0033], [0035], [0037],  “control unit 20 can brake individual vehicle wheels in a targeted manner via the intervention into braking system 40 and therefore, by way of such a one-sided or intermittent braking operation, generate a desired yawing moment about the vehicle vertical axis and achieve a desired orientation of vehicle 1”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Paradie in view of the teaching of Cuddihy and with the teaching of Moennich to incorporate the feature in order to achieve a desired vehicle orientation and to stabilize the vehicle in the case of a highly likely moderately overlapping head-on collision of the vehicle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. No. 2010/0240356).

Claim 12. Paradie teaches a system (See Para. [0019], [0074], discloses  “system for detecting an imminent-collision between a vehicle and object”) comprising:
a sensor that senses a closing object (See Para. [0022], discloses “sensing system detects or senses the existence of an object in a particular field, herein, the "field of detection," and provides an electronic representation or "image" of the observed object”, and/or see Para. [0075], “employed SRR sensors are capable of detecting objects in range”); and
a processor operatively coupled to the sensor that determines, in response to object sensing, an imminent collision with the sensed object before the collision occurs (See Para. [0023]-[0024], “an image is collected at each scan and used with images from previous scans until the object is sufficiently determined to be associated with an imminent collision”, and/or see Para. [0027], [0033], and/or Fig. 1, step 102, discloses “one or more images representing an observed object are generated by the sensing system and this image data is transmitted to a processing unit [i.e., processor] to determine whether the observed object is on a collision course [i.e., an imminent collision] with the vehicle”, and/or see Para. [0080], “the detection sensors may supply the ECU with raw image data and the ECU may execute the imminent-collision module 804”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuddihy et al. (US 2008/0201042 A1), discloses “System And Method For Pre-deploying Restraints Countermeasures Using Pre-crash Sensing And Post-crash Sensing”;
Browne et al. (US 2011/0295467 A1), discloses “Pre-collision Assessment Of Potential Collision Severity For Road Vehicles”;
GB 2436692 A, discloses “A Vehicle Pre-crash Sensing System For Controlling The Inflation Of Airbags In Response To Acceleration Signals”;
Huang et al. (US 2007/0152803 A1), discloses “Method And Apparatus For Rear-end Collision Warning And Accident Mitigation”;
Browne et al. (US 2002/0099485 A1), discloses “Pre-crash Assessment Of Crash Severity For Road Vehicles”;
Finn (US 20030030583 A1), discloses “System And Method Of Emergency Apparatus Pre-deployment Using Impulse Radio Radar”;
Scully (US 6012008 A), discloses “Method And Apparatus For Predicting A Crash And Reacting Thereto”;
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664